DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
Applicant argues at the bottom of Page 8 that Baek is completely silent on the use of nickel hydroxide and boehmite.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Zhao is cited in the rejection as disclosing forming an oxygen carrier comprising a boehmite sol and that the oxygen carrier produced has high recyclability and strength.
Applicant also argues at the bottom of Page 8 that “Baek teaches to use gamma alumina” and that a composition comprising gamma alumina or alpha alumina “may have extremely high wear index, as evidenced by Comparative Examples 18-19 of the present invention citing Tables 6 and 11.  First, Zhao is cited in the rejection as prior art of an oxygen carrier produced from boehmite sol.  Zhao discloses that strength for long-term operation is a key issue of CLC process and suggests that his oxygen carrier prepared from boehmite sol has strength because the porous structure is maintained and sintering is not observed (see Abstract).  
Applicant argues at the top of Page 10 that “Okuyama is silent on boehmite and fails to teach the combination of the claimed invention.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Zhao is cited in the rejection as disclosing forming an oxygen carrier comprising a boehmite sol and that the oxygen carrier produced has high recyclability and strength.
At the bottom of Page 10 Applicant admits that Zhao discloses boehmite but argues at the top of Page 11 that “nothing in the cited references would incite the skilled person in the art to specifically use the combination of nickel hydroxide, boehmite and magnesium oxide (or magnesium hydroxide).”  This argument is unpersuasive since Zhao discloses that strength for long-term operation is a key issue of CLC process and suggests that his oxygen carrier prepared from boehmite sol has strength by disclosing an oxygen carrier where the porous structure is maintained and sintering is not observed (see Abstract).  Zhao also explicitly suggests that different inert materials, different proportions of mixture, different 
Applicant argues at the middle of Page 11, regarding Claims 10 and 11, that the claims are allowable due to the amendment of Claim 1 to the combination of nickel hydroxide, boehmite, and magnesium oxide or magnesium hydroxide in the claimed ranges.  This argument is unpersuasive since as explained above, the combination of nickel hydroxide, boehmite and magnesium oxide would still have been obvious over Baek, Okuyama, and Zhao.
Applicant argues at the middle of Page 12 regarding Claim 14, that the claims are allowable due to the amendment to the combination of nickel hydroxide, boehmite, and magnesium oxide or magnesium hydroxide in the claimed ranges.  This argument is unpersuasive since, as explained above and in the rejection, the combination of nickel hydroxide, boehmite and magnesium oxide would still have been obvious over Baek, Okuyama, and Zhao.
Applicant further argues at the top of Page 13 that the combination of Baek and Darguy fail to teach or suggest the features of Claim 5.  This argument is unpersuasive since as cited Baek discloses that the active material is at least 98% pure and where the particles are in a colloidal slurry.   Darguy is cited as evidence that a particles in a colloid are in the range of 1nm to 1 µm and therefore Baek’s particles are within the claimed range.
Applicant argues at the middle of Page 14 regarding Claim 4 that “even though Fan shows “cerium oxide” as a promoter, the reference fails to teach or suggest how to combine with other elements in Claim 4.”  This argument is unpersuasive since Fan at [0066] explicitly discloses techniques for introducing the promoters into the oxygen carrier material during synthesis.
Applicant argues at the middle of Page 14 regarding Claim 7 and 9 that the combination of Baek, Okuyama, Zhao and Fan fail to teach the features as recited in Claim 7 and 9, the argument is unpersuasive since the Office maintains that the recited features are taught as applied in the prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the cerium oxide or hydroxide" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the titanium oxide or hydroxide" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 which includes the limitation 5 to 35 parts by weight of boehmite depends on Claim 1 which limits the raw material to 15 to 40 parts by weight of boehmite.  Therefore, since Claim 4 expands the range for boehmite content, Claim 4 fails to include all of the limitations of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (KR 20120013151 where citations in this Office Action are from the machine translation provided with the reference) and in further view of Okuyama et al (US 3,846,340) and in further view of Zhao (Sol-Gel-Derived NiO/NiAl2O4 Oxygen carriers for Chemical-Looping Combustion by Coal Char submitted in the IDS filed 4/13/2020).
	Regarding Claim 1, Baek discloses a solid raw material for oxygen carrier comprising:
		(1) Active material and a support;
(2) The active material includes nickel oxide or manganese oxide powder;
(3) The support includes alumina and magnesia (magnesium oxide) (See Page 3, ¶3 and ¶16-20 and Page 6, Example 1).
	Claim 1 therefore differs from Baek where the raw material for producing NiO oxygen carrier comprises a nickel hydroxide as a first component to make the NiO.  Claim 1 also differs from Baek where the raw material comprises a boehmite instead of alumina.
Regarding the raw material comprising nickel hydroxide as a component to make NiO, Okuyama discloses a NiO containing catalyst where the a catalyst containing NiO is prepared by nickel salt (see Col 5, Ln 10-16) or nickel hydroxide powder as a precursor to NiO (See Col 5, Ln 27-30).  Okuyama discloses a method for preparing catalyst where a raw material comprising nickel hydroxide powder mixed with alumina is molded into a form and sintered at 600 to 900°C (i.e. heated or calcined) to form the catalyst containing NiO and a carrier (i.e. support) (see Claim 19 and 21).  Okuyama further suggests that his described methods of preparing via nickel salt or nickel hydroxide produces a catalyst which is satisfactory in activity or potency and sufficient in endurance (see Col 3, Ln 10-37).
Zhao discloses NiO/NiAl2O4 oxygen carriers prepared by dropping nickel nitrate salt into a boehmite sol, Ni(OH)2/Al2O3 pieces are formed and dried to produce NiO/Al2O3 pieces which are calcined to form NiO/NiAl2O4 pieces (see Page 900, Experimental Details).  Since Zhao discloses that Ni(OH)2 dries to form NiO in his oxygen carrier, Zhao therefore suggests that a person of ordinary skill in the art would reasonably predict that nickel hydroxide powder as a raw material as taught by Okuyama would form nickel oxide suitable for being the oxygen donor in an oxygen carrier material.
In light of Okuyama and Zhao, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to try any one of the known sources for incorporating NiO into the formed product, including the presently claimed nickel hydroxide as taught by Okuyama, given that (1) Baek discloses mixing NiO powder with an oxide support, forming, and firing to form a raw material for producing oxygen carrier; (2) Okuyama teaches a definite number of predictable potential solutions to the problem of incorporating NiO in an alumina carrier including mixing nickel hydroxide powder with an oxide support, forming, and firing; (3) Baek and Okuyama both are drawn to forming composites of NiO with alumina support; and (4) Zhao suggests there would be a reasonable expectation of success in using nickel hydroxide to form NiO and thereby arrive at the claimed invention.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a raw material for producing oxygen carrier comprising NiO and support as disclosed by Baek where the raw material comprises nickel hydroxide powder as disclosed by Okuyama for the same purpose of forming a final product containing NiO on a support with a reasonable expectation of success because Zhao explains that nickel hydroxide is a known precursor of NiO.
Regarding the raw material comprising boehmite,  Zhao further discloses a boehmite sol as a raw material precursor to Al2O3 (see Page 900, Experimental Details).  Zhao discloses that strength for long-term operation is a key issue of CLC process and suggests that his oxygen carrier prepared from boehmite sol has strength where Zhao discloses that the porous structure is maintained and sintering is not observed during cyclic studies (see Abstract).  Zhao also explicitly suggests that different inert materials, different proportions of mixture, different preparation methods and different preparation processes affect the physicochemical performance of oxygen carriers (see Page 900, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a raw material for producing oxygen carrier as disclosed by Baek where the raw material comprises boehmite sol for forming alumina as disclosed by Zhao for the same purpose of making alumina in the final product because Zhao explains that boehmite is a known to form alumina when dried and calcined and suggests that it produces an oxygen carrier with strength for long-term operation in CLC.
Regarding the parts by weight of nickel hydroxide, boehmite, Baek further discloses the composition comprising 50-80 parts by weight NiO, 10 to 49 parts by weight alumina, and 1 to 20 parts by weight of magnesia (see Page 1, Claim 9).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material where the concentrations for the nickel hydroxide which forms nickel oxide, boehmite which forms alumina, and magnesia precursors are in any range overlapping with the ranges disclosed by Baek and predict that the raw material is suitable for forming the oxygen carrier.
	Regarding Claims 10 and 11, the claims are “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the prior art discloses Baek discloses oxygen carriers formed from the raw material encompassing Claim 1 and comprising nickel oxide.  In the event any slight differences can be shown between the two oxygen carriers, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Baek, Okuyama, and Zhao.  See Ex parte Gray, 10 USPQ2d 1922.
Further regarding Claim 11, Baek discloses the wear resistance measured with a three-hole air-jet abrasion tester modified according to ASTM D 5757-95 where the wear index is less than 30% including examples less than 10% (see Page 7 and Table 2 for (AI), %).
Regarding Claim 12, Baek discloses oxygen carrier where the shape is spherical non-donuts (i.e. non blowholes), the average particle size is within 50 to 150 µm, the particle size distribution is within 30 to 400 µm; and the packing density (packing density) is within the range of 0.5 to 3.0 g/ml (see Claims 2-4 and Page 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the oxygen carrier as disclosed by Baek, Okuyama, and Zhao where the average particle size, particle size distribution, and packing density are in any workable or optimum range overlapping with his disclosed ranges including the claimed range and expect to produce an oxygen carrier effective for chemical looping combustion.
Regarding Claim 13, Baek discloses the oxygen carrier where the oxygen transfer capacity is within the range of 5 to 17 wt% (see Claim 7). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the oxygen carrier as disclosed by Baek, Okuyama, and Zhao where oxygen transfer capacity is in any workable or optimum range overlapping with his disclosed ranges including the claimed range and expect to produce an oxygen carrier effective for chemical looping combustion.
Regarding Claim 14, Baek discloses a method for producing oxygen carriers comprising:
(1) Producing a slurry for producing oxygen carriers by mixing a solvent with a raw material;
	(2) Stirring the slurry to produce a homogeneous slurry;
	(3) spray-drying the homogeneous slurry to form solid particles;
	(4) Drying the formed solid particles (see Pages 4-5).
	Baek further discloses a method where the raw materials comprise nickel oxide or manganese oxide as an active material and alumina and magnesia as a support material (See Page 3, ¶3 and ¶16-20).  Baek further discloses an example comprising nickel oxide powder (see Page 6, Example 1).
	Claim 14 therefore differs from Baek where the raw material for producing oxygen carrier comprises a nickel hydroxide as a first component.  Claim 14 also differs from Baek where the raw material comprises a boehmite instead of alumina.
Okuyama discloses a NiO containing catalyst where the a catalyst containing NiO is prepared by nickel salt (see Col 5, Ln 10-16) or nickel hydroxide powder as a precursor to NiO (See Col 5, Ln 27-30).  Okuyama discloses a method for preparing the NiO containing catalyst comprising combining nickel hydroxide powder with alumina, molding into a form and sintering at 600 to 900°C (i.e. heated or calcined) to form the catalyst containing NiO and a carrier (i.e. support) (see Claim 19 and 21).  Okuyama further suggests that his described methods of preparing via nickel salt or nickel hydroxide produces a catalyst which is satisfactory in activity or potency and sufficient in endurance (see Col 3, Ln 10-37).
Zhao discloses NiO/NiAl2O4 oxygen carriers prepared by dropping nickel nitrate salt into a boehmite sol, Ni(OH)2/Al2O3 pieces are formed and dried to produce NiO/Al2O3 pieces which are calcined to form NiO/NiAl2O4 pieces(see Page 900, Experimental Details).  Since Zhao discloses that Ni(OH)2 dries to form NiO in his oxygen carrier, Zhao therefore suggests that a person of ordinary skill in the art would reasonably predict that nickel hydroxide powder as a raw material as taught by Okuyama would form nickel oxide suitable for being the oxygen donor in an oxygen carrier material.
In light of Okuyama and Zhao, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to try any one of the known sources for NiO, including the presently claimed nickel hydroxide as taught by Okuyama, given that (1) Baek discloses mixing NiO with an oxide support to form a raw material for producing oxygen carrier; (2) Okuyama teaches a definite number of predictable potential solutions to the problem of preparing NiO in an alumina carrier; (3) Baek and Okuyama both are drawn to forming composite materials of NiO with alumina support; and (4) Zhao suggests there would be a reasonable expectation of success in using nickel hydroxide powder and thereby arrive at the claimed invention.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a raw material for producing oxygen carrier comprising NiO and support as disclosed by Baek where the raw material comprises nickel hydroxide powder as disclosed by Okuyama for the same purpose of forming a final product containing NiO on a support with a reasonable expectation of success because Zhao explains that nickel hydroxide is a known precursor of NiO.
Regarding the raw material comprising boehmite,  Zhao further discloses a boehmite sol as a raw material precursor to Al2O3 (see Page 900, Experimental Details).  Zhao discloses that strength for long-term operation is a key issue of CLC process and suggests that his oxygen carrier prepared from boehmite sol has strength where Zhao discloses that the porous structure is maintained and sintering is not observed during cyclic studies (see Abstract).  Zhao also explicitly suggests that different inert materials, different proportions of mixture, different preparation methods and different preparation processes affect the physicochemical performance of oxygen carriers (see Page 900, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a raw material for producing oxygen carrier as disclosed by Baek where the raw material comprises boehmite sol for forming alumina as disclosed by Zhao for the same purpose of making alumina in the final product because Zhao explains that boehmite is a known to form alumina when dried and calcined and suggests that it produces an oxygen carrier with strength for long-term operation in CLC.
Regarding the claimed parts by weight of nickel hydroxide, boehmite, Baek further discloses the composition comprising 50-80 parts by weight NiO, 10 to 49 parts by weight alumina, and 1 to 20 parts by weight of magnesia (see Page 1, Claim 9).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material where the concentrations for the nickel hydroxide which forms nickel oxide, boehmite which forms alumina, and magnesia precursors are in any range overlapping with the ranges disclosed by Baek and predict that the raw material is suitable for forming the oxygen carrier.
Regarding Claim 15, Baek discloses the method where the content of the solid in the slurry is 15 to 50 wt% and the solvent is water (see Page 4).
Regarding Claim 16, Baek discloses the method where the slurry comprises organic additive such as dispersant, antifoaming agent, and organic binder (see Page 4).
Regarding Claim 17, Baek discloses the method where the dispersant includes anionic or nonionic surfactants (see Page 4)
Regarding Claim 18, Baek discloses the method where the anionic surfactant is polycarboxylate ammonium salt or polycarboxylate amine salt (see Page 4).
	Regarding Claim 19, Baek discloses the method where the antifoaming agent include for example silica-silicone, silica-based, metal soap-based, amido-based, polyether-based, polyglycol-based, organophosphorous based, high alcohol-based, and lactic-acid-based (see Page 4).
	Regarding Claim 20, Baek discloses the method where the organic binder comprising one or more of polyvinyl alcohol, polyethylene glycol, and methylcellulose (see Page 4).
	Regarding Claim 21, Baek discloses the method where the additives includes dispersant, defoamer, and organic binder and the additives comprise by weight 0.3 wt% dispersant, 0.2 wt% antifoaming agent, and 3.0 wt% organic binder (see Page 6).
	Regarding Claim 22, Baek discloses a method where the slurry is subjected to grinding in a wet mill when the mixing is complete and after grinding the slurry foreign substances are removed (see Page 4).
	Regarding Claim 23, Baek discloses a method where spray drying comprises injecting where the inlet temperature is 260-300°C and the outlet temperature is 90 to 150°C (see Page 4).
	Regarding Claim 24, Baek discloses a method comprising drying and baking the formed solid particles comprising drying at 110 to 130°C for 2, injecting the dried solid particles into a high-temperature baking furnace while firing for 2 to 10 hours at a firing temperature of 900 to 1300°C at a rate of 1 to 5°C/min (see Page 5).
	Regarding Claim 25, Baek further discloses a chemical looping combustion method including causing the oxygen carriers encompassing the carriers of claim 10 to react with a fuel so that the oxygen carriers are reduced and the fuel is combusted and causing the reduced oxygen carriers to react with oxygen so that the oxygen carriers are regenerated (see Page 5).

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Okuyama, and Zhao, as applied to Claim 1, and in further view of Darguy et al (US 2015/0075409) cited to show that a characteristic not disclosed in Baek is inherent.
As applied to Claim 1, Baek, Okuyama, and Zhao discloses the raw material comprising nickel hydroxide, alumina, and magnesia.  Baek further discloses the composition comprising 50-80 parts by weight of active material NiO, 10 to 49 parts by weight of alumina as support, and 1 to 20 parts by weight of magnesia as support.
	Regarding Claim 5, Baek further disclose the active material in at least 98% pure form (see Page 6, ¶13).  Baek discloses the raw material in the size of several microns or less and an example where the particles are in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 4, ¶19 and Page 6, ¶14).  
	Darguy discloses that by definition colloidal particles have a size comprised between 1 nm and 1 µm.  Therefore Baek discloses particles between 1 nm and 1 µm since by definition colloidal particles must be between 1 nm and 1 µm. 
Regarding Claim 6, Baek discloses the raw material in the size of several microns or less and the particles in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 4, ¶19 and Page 6, ¶14).  Baek discloses the raw material where the components have purity of 98% or higher (see Page 6, ¶13).
Regarding boehmite, Zhao further discloses a boehmite sol as a precursor to Al2O3 (see Page 900, Experimental Details).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material as disclosed by Baek, Okuyama, and Zhao where the precursor comprises boehmite sol as disclosed by Zhao and expect to prepare a raw material suitable for forming the oxygen carrier comprising NiO and alumina when dried and calcined.
Regarding Claim 8, Baek discloses the raw material a colloidal slurry (i.e. the particles 1 µm or less since by definition colloidal particles must be 1 µm or less) (see Page 6).  Baek further disclose the active material comprising MgO in at least 98.2% pure form (see Page 6).

Claims 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Okuyama and Zhao, as applied to Claim 1, and in further view of Fan (US 2014/0295361).
	As applied to Claim 1, Baek, Okuyama and Zhao discloses the raw material comprising nickel hydroxide, alumina and magnesium oxide. Baek further discloses the composition comprising 50-80 parts by weight NiO, 10 to 49 parts by weight gamma-alumina, and 1 to 20 parts by weight of magnesia.
	Regarding Claim 4, Zhao further discloses a boehmite sol as a precursor to Al2O3 (see Page 900, Experimental Details).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material as disclosed by Baek, Okuyama and Zhao where the precursor comprises boehmite sol as disclosed by Zhao and expect to prepare a raw material suitable for forming the oxygen carrier comprising NiO and alumina when dried and calcined.
Baek and Zhao do not disclose the raw material comprising 3 to 20 parts by weight of cerium oxide or cerium hydroxide.
Regarding 3 parts by weight to 20 parts by weight cerium oxide or cerium hydroxide, Fan discloses oxygen carrying materials comprising CeO2 as a promoter that increases the oxygen donation capacity improves the rate of fuel conversion in chemical looping systems (see [0066] and Figure 6).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material for oxygen carrier as disclosed by Baek, Okuyama and Zhao where the raw material further comprises 5% of ceria promoter as disclosed in Fan in order to improve the oxygen donation capacity.
Regarding Claim 7, Baek further discloses the raw material in the size of several microns or less and the particles in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 5-6).  Baek discloses the raw material where the components have purity of 98% or higher (see Page 6).  
For the same reasons presented above, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material for oxygen carrier as disclosed by Baek, Okuyama and Zhao where the raw material further comprises 5% of ceria promoter as disclosed in Fan in order to improve the oxygen donation capacity.
Regarding Claim 9, Baek further discloses the raw material in the size of several microns or less and the particles in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 5-6).  Baek discloses the raw material where the components have purity of 98% or higher (see Page 6).  Baek does not disclose the raw material comprising titanium oxide or titanium hydroxide.
Fan discloses oxygen carrying materials comprising TiO2 and MgO having high mechanical strength and retained strength after redox cycles (see [0055-0056]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material for oxygen carrier as disclosed by Baek, Okuyama and Zhao where the raw material further comprises TiO2 as disclosed in Fan and expect to produce an oxygen carrier having high mechanical strength and retained strength when used in chemical looping combustion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keppel et al (US 4,443,642) discloses attrition resistant (see Col metal/oxygen compositions as an oxygen carrier composition (see Col 2, Ln 44-57) comprising alumina and metal oxides where the alumina is added as a hydrated alumina such as boehmite and transformed by heat into the alumina (see Col 5, Ln 25-29) and where the metal oxides are charged into the composition as hydroxides and converted by heat into the corresponding metal oxide (see Col 5, Ln 63-68).
	Bartek et al (US 4,797,381) discloses an abrasion resistant catalyst composition for flowing moving catalytic beds (see Col 1, Ln 63-65) comprising alumina and a complex oxide where the a hydrosol or gel of boehmite is mixed with the other batch materials containing the elements of the complex oxide, dried and calcined to the resultant solid (see Col 1, Ln 50-54).  Bartek discloses that an alumina-supported catalysts which is obtained by using by using boehmite as the Al2O3 source has improved attrition resistance compared to other alumina sources (see Col 1, LN 59 and Col 1, Ln 66 to Col 2, Ln 3).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        9/17/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732